        Case 2:17-cv-05539-GJP Document 66 Filed 01/04/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DEANNA PIERCE,

                       Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 17-05539

 CITY OF PHILADELPHIA,

                      Defendant.


                                       ORDER

      AND NOW, this 3rd day of January, 2019, upon consideration of Defendant’s

Motions in Limine (ECF No. 47, Parts A–E), Plaintiff’s Responses (ECF No. 55),

Plaintiff’s Motions in Limine (ECF Nos. 48–49) and Defendant’s Responses (ECF Nos.

56–57), it is hereby ORDERED that, for the reasons discussed during oral argument

on the Motions (ECF No. 65):

      ECF No. 47-A is DENIED;

      ECF No. 47-B is DENIED without prejudice;

      ECF No. 47-C is DENIED without prejudice;

      ECF No. 47-D is GRANTED;

      ECF No. 47-E is DENIED without prejudice and

      ECF No. 48 is GRANTED.

      ECF No. 49 is GRANTED in part and DENIED in part. Pierce moves to

exclude any reference to her withdrawn race discrimination claim arising from the

City’s failure to promote her to the HSPA position in 2015. The City may not offer

evidence that Pierce alleged, and ultimately withdrew, a claim of employment
          Case 2:17-cv-05539-GJP Document 66 Filed 01/04/19 Page 2 of 2



discrimination with respect to the 2015 promotion. Jurors may consider that Pierce

applied for, but did not receive, promotions to the HSPA position in 2015 and the CJO

Director position in 20171 and whether or not Pierce believes she was discriminated

against on the basis of race when she was not promoted. Discussions about the

promotion may include Pierce’s score on the civil service exam vis-à-vis other

candidates.

                                                                 BY THE COURT:



                                                                 /s/ Gerald J. Pappert
                                                                 GERALD J. PAPPERT, J.




1
 After the Motions in Limine were filed, the Court granted summary judgment for the City with
respect to all claims arising out of the City’s failure to promote Pierce to the CJO Director position in
2017. The jurors will not be permitted to hear the Court’s ruling with respect to those claims.
